Exhibit 10.2

 

LETTER AGREEMENT

 

This Letter Agreement (this “Letter Agreement”), is made as of April 29, 2013,
by and among Central European Media Enterprises Ltd., a Bermuda company (the
“Company”), Ronald S. Lauder (“RSL”), RSL Savannah LLC, a Delaware limited
liability company (“RSL Savannah”), RSL Capital LLC, a New York limited
liability company (“RSL Capital”), RSL Investments Corporation, a Delaware
corporation, and Time Warner Media Holdings B.V., a besloten vennootschap met
beperkte aansprakelijkheid organized under the laws of the Netherlands (“TW”). 
All capitalized terms used in this Letter Agreement which are not herein defined
shall have the same meanings ascribed to them in the Agreement (as defined
below).

 

WHEREAS, the Company and TW are parties to that certain Subscription Agreement,
dated as of April 29, 2013 (as it may be amended from time to time, the
“Subscription Agreement”), pursuant to which the Company has agreed, among other
things, to sell to TW shares of the Company’s Series B Convertible Redeemable
Preferred Stock, par value $0.08 per share (the “Series B Convertible Redeemable
Preferred Shares”);

 

WHEREAS, the Company intends to undertake a public offering of shares of the
Company’s Class A Common Stock, par value $0.08 per share (the “Public
Offering”), under its Registration Statement on Form S-3 (Reg. No. 333-181057)
(the “Registration Statement”);

 

WHEREAS, the undersigned are parties to that certain Investor Rights Agreement,
dated as of May 18, 2009 (as amended, the “Agreement”);

 

WHEREAS, the undersigned desire to amend certain provisions of the Agreement;

 

WHEREAS, the Company, RSL and RSL Capital are parties to that certain
Registration Rights Agreement, dated as of April 30, 2012 (the “RR Agreement”);

 

WHEREAS, RSL and RSL Capital desire to waive their rights under the RR Agreement
to include equity securities owned by them in the Registration Statement and in
the Public Offering;

 

WHEREAS, each of TW and RSL Savannah desires to consent to the Company’s
issuance to TW of the Series B Convertible Redeemable Preferred Shares pursuant
to the terms of the Subscription Agreement;

 

WHEREAS, RSL Savannah, RSL, TW and the Company are parties to that certain
Irrevocable Voting Deed and Corporate Representative Appointment, dated as of
May 18, 2009 (the “Voting Agreement”); and

 

WHEREAS, RSL Savannah, RSL, TW and the Company desire to amend the Voting
Agreement to extend its term.

 

NOW, THEREFORE, in consideration of the premises and the covenants and
agreements hereinafter set forth, the parties hereto hereby agree as follows:

 

--------------------------------------------------------------------------------


 

1.                                      Definitions.  Section 2 of the Agreement
shall be amended, effective as of the date of this Letter Agreement, by adding
the term “TW Series B Subscription Agreement” with the following meaning:

 

“TW Series B Subscription Agreement” means the Subscription Agreement dated as
of April 29, 2013 by and between the Company and TW.”

 

2.                                      Section 3.3(c) of the Agreement. 
Section 3.3(c) of the Agreement shall be amended, effective as of the date of
this Letter Agreement, by deleting the last sentence from Section 3.3(c) so that
Section 3.3(c) reads in its entirety as follows:

 

“(c)                            In the event that at any time the Board of
Directors of the Company (the “Board”) has determined to approve and/or
recommend to the shareholders of the Company an offer or proposal from any
Person with respect to a Change of Control Transaction (a “Takeover  Proposal”),
and at such time the TW Investors beneficially own, directly or indirectly, not
less than 25% of the TW Shares (as adjusted for splits, combination of shares,
reclassification, recapitalization or like changes in capitalization and whether
such TW Shares are in the form of Class A Common Shares or Class B Common
Shares), the Company shall: (i) give each TW Investor prompt written notice of
(A) such determination by the Board with respect to such Takeover Proposal and
(B) the material terms and conditions of the Takeover Proposal, including the
identity of the party making such Takeover Proposal (the “Potential Acquiror”),
subject to any agreements between the Company and the Potential Acquiror with
respect to an obligation of the Company to maintain the confidentiality of the
identity of the Potential Acquiror, and, if available, a copy of the relevant
proposed transaction agreements with such party and any other material
information necessary for the TW Investor to understand the terms and conditions
of the Takeover Proposal (including any relevant non-public information provided
to the Potential Acquiror or its Affiliates or representatives), (ii) give each
TW Investor ten (10) days after delivery of such notice (the “Negotiation
Period”) to propose to the Company an alternate transaction constituting a
Change of Control Transaction involving such TW Investor or its Affiliates and
(iii) negotiate in good faith with such TW Investor or its Affiliates with
respect to such alternate proposal. If such alternate proposal is more favorable
to the shareholders of the Company from a financial point of view than the
Takeover Proposal, (I) the Board shall approve and recommend to the shareholders
of the Company the transaction that is the subject of such alternate proposal
made by a TW Investor or an Affiliate thereof and (II) each RSL Investor shall,
and shall cause its Affiliates to, accept such alternate proposal made by a TW
Investor or Affiliate thereof (whether by vote or tender) in respect of all
Equity Securities that are beneficially owned by such RSL Investor; provided
that, the Board and each RSL Investor shall be under no obligation to approve,
recommend to shareholders or accept, as the case may be, any alternate proposal
to the extent that a Person has offered a subsequent Takeover Proposal that is
more favorable to the shareholders of the Company from a financial point of view
than such alternate proposal; provided, however, in the event of such subsequent
Takeover Proposal, the Company shall comply with clauses (i), (ii) and (iii) of
this Section 3.3(c) with respect thereto and the Negotiation Period shall
recommence.  Subject to the foregoing sentence, the good faith determination of
the majority of the disinterested directors of the Board as to whether any
alternate proposal is more favorable to the

 

2

--------------------------------------------------------------------------------


 

shareholders of the Company from a financial point of view, compared to the most
recent Takeover Proposal, shall be conclusive.”

 

3.                                      Section 3.3(d) of the Agreement. 
Notwithstanding Section 7 of this Letter Agreement, the agreements contained in
Section 3.3(d) of the Agreement shall terminate as of May 18, 2013.

 

4.                                      Section 6.2 of the Agreement. 
Section 6.2 of the Agreement shall be amended, effective as of the closing of
the issuance and sale to TW of the Series B Convertible Redeemable Preferred
Shares, by being replaced in its entirety with the following:

 

“6.2                         Issuance of New Securities.  For so long as the TW
Investors and their Affiliates beneficially own, directly or indirectly, at
least 25% of the TW Shares (as adjusted for splits, combination of shares,
reclassification, recapitalization or like changes in capitalization and whether
such TW Shares are in the form of Class A Common Shares or Class B Common
Shares), the Company shall not, without the consent of TW (which consent shall
not be subject to the TW Voting Agreement), issue any Equity Securities
(including, for the avoidance of doubt, any options, warrants, securities or
other instruments that are directly or indirectly convertible into, or
exercisable or exchangeable for, shares or other equity interests of the
Company) other than (i) Class A Common Shares, (ii) options, warrants,
restricted stock units and other similar securities exercisable for or
convertible into Class A Common Shares which are issued to employees, officers,
directors and consultants of the Company or any of its subsidiaries pursuant to
employee benefit, stock option, stock option exchange and stock purchase plans
maintained by the Company up to such amounts under such plans as are approved by
the Board or (iii) to TW pursuant to the TW Subscription Agreement or the TW
Series B Subscription Agreement.”

 

5.                                      Waiver of Registration Rights.  RSL and
RSL Capital hereby waive any rights that they have pursuant to the RR Agreement
with respect to and in connection with the registrations contemplated by the
Registration Statement, including the right to include any securities
beneficially owned by them in the Registration Statement and the Public
Offering.

 

6.                                      Consent to Issuance.  Pursuant to the
Agreement, each of TW and RSL Savannah hereby consents to the Company’s issuance
of the Series B Convertible Redeemable Preferred Shares pursuant to the terms of
the Subscription Agreement.

 

7.                                      Section 8 of the Voting Agreement. 
Section 8 of the Voting Agreement shall be amended, effective as of the date of
this Letter Agreement, by being replaced in its entirety with the following:

 

“8 Term.  This Deed (and the appointments and Proxies hereunder) shall terminate
and be of no further force and effect on the date that is the earlier of (a) one
day after TW provides written notice to RSL Savannah, RSL and the Company of
TW’s election to terminate this Deed (provided that such notice may not be
delivered before May 18, 2013) and (b) June 30, 2013.”

 

3

--------------------------------------------------------------------------------


 

8.                                      Irrevocable Proxy.  RSL, on behalf of TW
and RSL’s Affiliates (as defined in the Agreement) who own voting securities of
the Company shall vote at the Company’s General Meeting (as defined in the
Subscription Agreement) for proposals (the “Proposals”) for (a) the amendment of
the Company’s Bye-laws to increase the number of authorized shares of Class A
Common Stock from 200,000,000 shares to the Increased Authorized Share Number
(as defined in the Subscription Agreement) and (b) the issuance of the Series B
Convertible Redeemable Preferred Shares in connection with the Subscription
Agreement, including by executing and delivering, or causing to be executed and
delivered, to the Company an irrevocable proxy (the “Irrevocable Proxy”) in
respect of all voting securities of the Company held by each of RAJ Family
Partners, L.P., RSL Investments Corporation and RSL and by TW to vote in favor
of the Proposals; provided that if the General Meeting, and the vote on such
Proposals, has not taken place prior to the termination of the Voting Agreement,
the Irrevocable Proxy with respect to voting securities held by TW shall be
terminated and shall no longer be of any force or effect.

 

9.                                      Headings; Counterparts. 
Section headings used herein are for convenience of reference only, are not part
of this Letter Agreement and shall not affect the construction of or be taken
into consideration in interpreting this Letter Agreement.  This Letter Agreement
may be executed in counterparts, each of which shall be deemed an original, but
all of which shall constitute one and the same instrument, and may be delivered
by facsimile.

 

10.                               Governing Law; Jurisdiction.  THIS LETTER
AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, AND THE RIGHTS OF
THE PARTIES SHALL BE GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK WITHOUT
REFERENCE TO THE PRINCIPLES OF CONFLICTS OF LAWS (OTHER THAN SECTIONS 5-1401 AND
5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

 

11.                               SUBMISSION TO JURISDICTION.  ANY LEGAL ACTION
OR PROCEEDING WITH RESPECT TO THIS LETTER AGREEMENT SHALL BE BROUGHT EXCLUSIVELY
IN THE COURTS OF THE STATE OF NEW YORK LOCATED IN NEW YORK COUNTY, NEW YORK OR
OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK (EACH, A
“NEW YORK COURT”), AND, BY EXECUTION AND DELIVERY OF THIS LETTER AGREEMENT, EACH
PARTY HEREBY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS AND
APPELLATE COURTS FROM ANY THEREOF.  EACH PARTY HERETO HEREBY IRREVOCABLY
CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN
ANY ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF TO SUCH PARTY BY
REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, RETURN RECEIPT REQUESTED, TO SUCH
PARTY AT ITS ADDRESS SPECIFIED IN SECTION 10.2 OF THE AGREEMENT.  THE PARTIES
HERETO HEREBY IRREVOCABLY WAIVE TRIAL BY JURY, AND EACH OF THE PARTIES HEREBY
IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING, WITHOUT LIMITATION, ANY OBJECTION
TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY SUCH ACTION OR PROCEEDING IN
SUCH RESPECTIVE JURISDICTIONS.

 

4

--------------------------------------------------------------------------------


 

12.                               Continued Effectiveness.  It is the express
intention of the parties hereto to ratify and reaffirm the terms and conditions
of the Agreement and the Voting Agreement, as amended pursuant to the terms of
this Letter Agreement.  Except as expressly amended hereby, the Agreement and
the Voting Agreement shall remain unmodified and in full force and effect.  In
the event of any inconsistency between the provisions of the Agreement and the
Voting Agreement and the provisions of this Letter Agreement, the provisions of
this Letter Agreement shall prevail.

 

(signature page follows)

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Letter Agreement to be
executed by their duly authorized representatives as of the day and year first
above written.

 

 

RSL SAVANNAH LLC  

 

 

 

 

 

By:

/s/ Ronald S. Lauder

 

 

Name:  Ronald S. Lauder

 

 

Title:  Sole Member

 

 

 

RSL CAPITAL LLC  

 

 

 

 

 

By:

/s/ Ronald S. Lauder

 

 

Name: Ronald Lauder

 

 

Title:  Sole Member and President

 

 

 

RSL INVESTMENTS CORPORATION

 

 

 

 

 

By:

/s/ Ronald S. Lauder

 

 

Name:  Ronald S. Lauder

 

 

Title:  Chairman

 

 

 

 

 

/s/ Ronald S. Lauder

 

Ronald S. Lauder

 

6

--------------------------------------------------------------------------------


 

 

CENTRAL EUROPEAN MEDIA ENTERPRISES LTD.

 

 

 

 

 

By:

/s/ Adrian Sarbu

 

 

Name: Adrian Sarbu

 

 

Title: President and Chief Executive Officer

 

7

--------------------------------------------------------------------------------


 

 

TIME WARNER MEDIA HOLDINGS B.V.

 

 

 

 

 

By:

/s/ Stephen N. Kapner

 

 

Name: Stephen N. Kapner

 

 

Title: Managing Director

 

8

--------------------------------------------------------------------------------